Exhibit 10.1

 

FORM OF PERFORMANCE AWARD GRANT AGREEMENT

 

To: [Employee]

 

MetaSolv, Inc., a corporation organized under the laws of the State of Delaware
(or any successor corporation) (the “Company”), is pleased to grant you a
Performance Award (the “Performance Award”) as described below subject to the
terms and conditions set forth in this Performance Award Grant Agreement (this
“Agreement”) and the Long Term Incentive Plan (the “Plan”). The Performance
Award is governed by the terms of this Agreement and, where appropriate, the
Plan. Any terms not defined herein shall have the meaning set forth in the Plan.

 

This Agreement sets forth the terms of the agreement between you and the Company
with respect to the Performance Award. By accepting this Agreement, you agree to
be bound by all of the terms hereof.

 

1. Definitions. As used in this Agreement, the following terms have the meanings
set forth below:

 

(a) “Board” means the Board of Directors of the Company.

 

(b) “Business Day” means any day other than a Saturday, a Sunday or a day on
which banking institutions in the State of Texas are authorized or obligated by
law or executive order to close.

 

(c) “Change in Control” means the first to occur of (a) the acquisition by any
entity, person, or group of beneficial ownership, as that term is defined in
Rule 13d-3 under the Securities Exchange Act of 1934, of more than 50% of the
outstanding capital stock of the Company entitled to vote for the election of
directors (“Voting Stock”); (b) the completion by any entity, person or group
(other than the Company or an Affiliate) of a tender offer or an exchange offer
for more than 50% of the outstanding Voting Stock of the Company; (c) the
effective time of (1) a merger or consolidation of the Company with one or more
corporations as a result of which the holders of the outstanding Voting Stock of
the Company immediately prior to such merger or consolidation hold less than 50%
of the Voting Stock of the surviving or resulting corporation, or (2) a transfer
of substantially all of the property or assets of the Company other than to an
entity of which the Company owns at least 80% of the Voting Stock; and (d) the
election to the Board, without the recommendation or approval of the incumbent
Board, of the directors constituting a majority of the number of directors of
the Company then in office.

 

(d) “Commission” means the Securities and Exchange Commission.

 

(e) “Committee” means the Compensation Committee of the Board. If at any time no
Committee shall be in office, then the functions of the Committee shall be
exercised by the Board.

 

(f) “Common Stock” means the common capital stock, $.005 par value, of the
Company.

 

(g) “Date of Grant” means the date set forth on the cover page attached hereto.



--------------------------------------------------------------------------------

(h) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor thereto.

 

(i) “Fair Market Value” means, notwithstanding the terms of the Plan, the
closing price of the Stock on the Nasdaq National Market on the date in question
or, if the Stock is not traded on the Nasdaq National Market, the value
determined in good faith by the Committee.

 

(j) “Performance Conditions” means the conditions specified as such in the cover
page attached hereto.

 

(k) “Settlement” of this Performance Award shall be the grant of Common Stock,
if any, contemplated by the terms of this Performance Award Grant Agreement.

 

(l) “Settlement Date” shall be the date upon which Common Stock is to be
granted, if at all, under this Performance Award, as indicated on the cover page
attached to this Agreement.

 

(m) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if each of the corporations
(other than the last corporation in the unbroken chain) owns stock possessing 50
percent or more of the total combined voting power of all classes of stock in
one of the other corporations in the chain.

 

2. Amount of Performance Award. This Performance Award consists of the right to
receive a grant of Common Stock consisting of an aggregate of (# Shares) shares,
which right shall be subject to the further conditions of this Agreement, at the
earlier to occur of (a) the Settlement Date indicated on the cover page attached
hereto, (b) your death as provided in Section 7 of this Agreement, or (c) a
Change in Control as provided in Section 8 of this Agreement.

 

3. Achievement of Performance Conditions. The grant of Common Stock to be made
in settlement of this Performance Award shall be specifically contingent upon
the achievement of the Performance Goals as specified in the cover page attached
hereto.

 

4. Termination of Relationship

 

(a) If you cease to be an Employee of the Company or an Affiliate prior to any
grant of Common Stock under this Agreement, by reason of the fact that you are
removed for cause or have terminated your own employment, then this Performance
Award, and all of your rights to receive Common Stock or any other settlement of
the Performance Award hereunder, shall terminate, lapse and be forfeited at the
time of the termination of your services.

 

(b) If you cease to be an Employee of the Company or an Affiliate prior to the
achievement of the Performance Conditions, because of Disability, or because the
Company has terminated your employment for its convenience and not for cause,
then this Performance Award, and all of your rights to receive Common Stock or
any other settlement of the Performance Award hereunder, shall terminate, lapse
and be forfeited at the time of your disability, or your termination, as
applicable.

 

2



--------------------------------------------------------------------------------

5. Restrictions; Forfeiture. The Performance Award is restricted in that it may
not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated. The Performance Award is also restricted in the sense that it may
be forfeited to the Company.

 

6. Expiration of Restrictions and Risk of Forfeiture. The restrictions and risk
of forfeiture for the Performance Award will expire as of the Settlement Date
set forth on the cover page attached hereto provided that the Performance Award
has not previously (a) been forfeited pursuant to Section 4 of this Agreement,
or (b) been settled pursuant to Sections 7 or 8 of this Agreement.

 

7. Death. Upon your death, the restrictions and risk of forfeiture for the
Performance Award will expire and the Performance Award will be settled in full
as soon as administratively feasible following your death.

 

8. Change in Control of the Company. In the event of a Change in Control, unless
otherwise determined by the Committee in writing after the Date of Grant but
prior to the occurrence of such Change in Control, the risk of forfeiture and
the restrictions with respect to the Performance Award will expire and the
Performance Award will be settled in full as soon as administratively feasible
following the Change in Control.

 

9. Recapitalization, Etc. In the event there is any change in the outstanding
Common Stock of the Company by reason of any reorganization, recapitalization,
stock split, stock dividend, combination of shares or otherwise, there shall be
substituted for or added to each share of Common Stock theretofore appropriated
or thereafter subject, or which may become subject, to this Performance Award,
the number and kind of shares of stock or other securities into which each
outstanding share of Common Stock shall be so changed or for which each such
share shall be exchanged, or to which each such share shall be entitled, as the
case may be. Adjustment under the preceding provisions of this Section 7 will
occur automatically upon any such change in the outstanding Common Stock of the
Company. No fractional interest will be issued under the Plan on account of any
such adjustment.

 

10. Delivery of Common Stock. The Common Stock, if any, to be granted pursuant
to the Settlement of this Performance Award, shall in all respects be subject to
the terms and conditions of the Plan. Promptly at or following the earlier to
occur of the (a) Settlement Date, assuming that the Performance Conditions have
been met, (b) your death as provided in Section 7 of this Agreement, or (c) a
Change in Control as provided in Section 8 of this Agreement, in any case to the
extent this Agreement has not otherwise expired or the Performance Award has not
otherwise been forfeited, the Company shall cause to be delivered to you Common
Stock.

 

11. No Multiple Settlement. The Settlement of this Performance Award shall occur
only once upon either the Settlement Date, pursuant to Section 7 of this
Agreement or pursuant to Section 8 of this Agreement. The total number of shares
of Common Stock delivered or deliverable under this Performance Award on the
Settlement Date or pursuant to Sections 7 or 8 of this Agreement shall not
exceed the number of shares set forth in Section 2 of this Agreement.

 

12. Conditions to Delivery of Common Stock and Registration. Nothing herein
shall require the Company to issue or the transfer agent to deliver any shares
with respect to the

 

3



--------------------------------------------------------------------------------

Performance Award or any resulting Common Stock grant if (a) that issuance
would, in the opinion of counsel for the Company, constitute a violation of the
Securities Act of 1933 or any similar or superseding statute or statutes, any
other applicable statute or regulation, or the rules of any applicable
securities exchange or securities association, as then in effect; or (b) the
withholding obligation as provided in Section 15 of this Agreement has not been
satisfied.

 

From time to time, the Board and appropriate officers of the Company shall and
are authorized to take whatever actions are necessary to file required documents
with governmental authorities, stock exchanges, and other appropriate Persons to
make shares of Common Stock available for issuance.

 

13. Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirement imposed upon the Company by or under any applicable statute or
regulation.

 

14. Remedies. The parties to this Agreement agree that each shall bear its own
share of expenses and fees, including, but not limited to, attorneys’ expenses
and fees incurred in connection with the enforcement of the terms and provisions
of this Agreement whether by an action to enforce specific performance or for
damages for its breach or otherwise.

 

15. Payment of Taxes. The Company may from time to time, in its discretion,
require you to pay to the Company the amount that the Company deems necessary to
satisfy the Company’s obligation to withhold federal, state or local income or
other taxes that you incur, if any, as a result of the Performance Award. The
delivery of shares of Common Stock pursuant to this Performance Award is
conditioned upon your satisfaction of any withholding obligation described in
this Section 15. With respect to any required tax withholding, you may
(a) direct the Company to withhold from the shares of Common Stock to be issued
to you the number of shares necessary to satisfy the Company’s obligation to
withhold taxes at the minimum statutory amount, that determination to be based
on the shares’ Fair Market Value at the time as of which such determination is
made; (b) deliver to the Company sufficient mature (for financial accounting
purposes) shares of Common Stock to satisfy the Company’s tax withholding
obligations, based on the shares’ Fair Market Value at the time as of which such
determination is made; or (c) deliver sufficient cash to the Company to satisfy
its tax withholding obligations. If you elect to use such a Common Stock
withholding feature, you must make the election at the time and in the manner
that the Company prescribes. The Company may, at its sole option, deny your
request to satisfy withholding obligations through Common Stock instead of cash.
In the event the Company subsequently determines that the aggregate Fair Market
Value of any shares of Common Stock withheld as payment of any tax withholding
obligation is insufficient to discharge that tax withholding obligation, then
you shall pay to the Company, immediately upon the Company’s request, the amount
of that deficiency.

 

16. No Liability for Good Faith Determinations. The members of the Board and the
Committee shall not be liable for any act, omission, interpretation or
determination taken or made in good faith with respect to this Agreement or the
Performance Award granted hereunder and all members of the Board or the
Committee and each and any officer or employee of the Company acting on their
behalf shall, to the extent permitted by law, be fully indemnified and protected
by the Company in respect of any such action, determination or interpretation.

 

4



--------------------------------------------------------------------------------

17. No Guarantee of Interests. The Board and the Company do not guarantee the
Common Stock of the Company from loss or depreciation.

 

18. Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

 

19. Notices. Whenever any notice is required or permitted hereunder, such notice
must be in writing and personally delivered or sent by mail. Any such notice
required or permitted to be delivered hereunder shall be deemed to be delivered
on the date on which it is personally delivered, or, on the third Business Day
after it is deposited in the United States mail, certified or registered,
postage prepaid, addressed to the person who is to receive it at the address
which such person has theretofore specified by written notice delivered in
accordance herewith. The Company or you may change, at any time and from time to
time, by written notice to the other, the address which it or he had previously
specified for receiving notices.

 

The Company and you agree that any notices shall be given to the Company or to
you at the following addresses:

 

  Company: MetaSolv, Inc.

       5556 Tennyson Parkway

       Plano, Texas

       Attention: General Counsel

 

  Holder: At your current address as shown in the Company’s records.

 

20. Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.

 

21. Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.

 

22. Headings. The titles and headings of Sections are included for convenience
of reference only and are not to be considered in construction of the provisions
hereof.

 

23. Governing Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of the State of Texas
except to the extent Texas law is preempted by federal law. The obligation of
the Company to sell and deliver Stock as a result of this Performance Award or
any ensuing Common Stock grant is subject to applicable laws and to the approval
of any governmental authority required in connection with the authorization,
issuance, sale, or delivery of such Common Stock.

 

24. Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares of Common Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such Persons hereunder. The Company may require you or

 

5



--------------------------------------------------------------------------------

your legal representative, heir, legatee or distributee, as a condition
precedent to such payment or issuance, to execute a release and receipt therefor
in such form as it shall determine.

 

25. Amendment. This Agreement may be amended by the Committee; provided,
however, that no amendment may decrease your rights inherent in this Performance
Award prior to such amendment without your express written consent.
Notwithstanding the provisions of this Section 25, this Agreement may be amended
by the Committee to the extent necessary to comply with applicable laws and
regulations and to conform the provisions of this Agreement to any changes
thereto.

 

26. The Plan. This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of the Date of Grant.

 

METASOLV, INC.

By:

   

Its:

   

 

ACKNOWLEDGED AND AGREED: By:     Name:        

(please print)

 

6